PER CURIAM.
This is an appeal by a surety from an order denying its application to set aside the forfeiture of an appearance bond. We affirm on the ground that the trial court lacked jurisdiction to hear the motion because it was brought before the court more than 65 days after the forfeiture. § 903.26(5), Fla. Stat. (1997); County Bonding Agency v. State, 724 So.2d 131 *300(Fla. 3d DCA 1998).1 This conclusion makes it unnecessary to reach the other arguments advanced by the appellee.

. Subsequent to the events in this case, the 35 day period provided by the 1997 version of the statute was extended to 60 days by a 1999 amendment to section 903.26(5). Even under that provision, however, the motion below was untimely heard.